                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF TENNESSEE
                              NASHVILLE DIVISION


RACHEL RAMSBOTTOM, ET AL.,                            )
                                                      )
       Plaintiffs,                                    )
                                                      )
v.                                                    )      Civil No. 3:21-cv-00272
                                                      )      Judge Trauger
LORIN ASHTON, ET AL.,                                 )
                                                      )
       Defendants.                                    )

                                            ORDER

       It is hereby ORDERED that plaintiff Jane Doe #1 shall submit under seal, with copies

to defense counsel, the declaration of at least one mental health professional who is treating or

has treated Jane Doe #1, which declaration shall address her assertion that proceeding publicly

in this case will “re-traumatize” her.

       It is so ORDERED.



                                                     ___________________________________________
                                                      ALETA A. TRAUGER
                                                      U.S. District Judge




     Case 3:21-cv-00272 Document 43 Filed 05/19/21 Page 1 of 1 PageID #: 239
